 
                                                                                    EXHIBIT
10.1

JOINT DEVELOPMENT AND EXCLUSIVE OPTION AGREEMENT


This Joint Development and Exclusive Option Agreement (“Agreement”), effective
as of the date signed by both parties (“Effective Date”), is entered into by and
between


AVERY DENNISON CORPORATION, a Delaware corporation having an address and contact
person at 150 North Orange Grove Boulevard, Pasadena, California (“Avery”) and


QUICK-MED TECHNOLOGIES, INC., a Nevada corporation having an address and contact
person at 902 NW Fourth Street, Gainesville, Florida 32601 (Attention: Gerald
Olderman, Vice President) (“Quick-Med”).


Avery and Quick-Med are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

 
RECITALS


WHEREAS, Avery and Quick-Med are interested in applying NIMBUS® and related
Quick-Med antimicrobial technologies to adhesives for medical and other
applications, Quick-Med and Avery desire to collaborate on such technology
developments and applications, and if the contemplated technology developments
and applications are successful, Quick-Med will enter into an exclusive license
with Avery for NIMBUS® and related Quick-Med antimicrobial technologies for use
in applications and products arising from the activities contemplated by this
Agreement;
 
Now, therefore, in consideration of the mutual promises contained herein, the
Parties, intending to be legally bound, agree as follows:


1.     DEFINITIONS


 
1.1
“Quick-Med Antimicrobial Technology” shall mean technology utilizing advanced
antimicrobial polymeric materials supplied by Quick-Med as NIMBUS® (Novel
Intrinsically MicroBonded Utility Substrate), NimbuSorb™, and/or NimbuDerm™.


 
 
1.2
“Avery Adhesive Technology” shall mean the technology embodied in adhesives
developed, manufactured and/or sold by Avery or its affiliates or subsidiaries.



 
1.3
“Confidential Information” shall mean information transmitted by either Party
relating to compounds, products, formulations, specifications, manufacturing
processes, uses, technical, testing, commercial, economic or business affairs,
patent applications, know-how of Quick-Med or Avery, or other information that
the disclosing party considers confidential, either in written form including
electronic form and marked ‘CONFIDENTIAL’ or if disclosed orally or visually
then reduced to writing within thirty (30) days after oral or visual disclosure
and similarly marked.



 
1.4
Field” shall mean the application of Quick-Med Antimicrobial Technology to Avery
Adhesive Technology for the purpose of controlling bacteria in (a) medical
devices and other health care applications utilizing ***** of adhesive, and (b)
any non-medical device or non-health care application utilizing ***** adhesives.



 
1.5
“Option” shall mean the right stated in Section. 3.1.




  1.6  “Option Period” shall mean the time that the Option may be exercised by
an “Option Notice” as stated in Section. 4.1 and shall expire on the date that
is ***** after the last day of the Term.

 
 
1.7
“Term” shall mean the life of this Agreement, which shall commence on the
Effective Date and remain in effect for six months, unless earlier terminated or
otherwise extended in accordance with the provisions of this Agreement.



 
1.8
“Territory” shall mean Worldwide.



 
1.9
With respect to each Party, “People” shall mean its directors, officers,
employees, consultants, advisors, and agents.



 
1.10
“MRSA” shall mean Methicillin-resistant Staphylococcus aureus



 
1.11
“VRE” shall mean Vancomycin-resistant Enterococcus



 
1.12
“MVTR” shall mean Moisture Vapor Transmission Rate.



 
1.13
“Joint Development Phase” shall mean the shorter of the Term, as defined in
Section. 1.6 or the completion of Joint Development Program stated in Section.
2.3.



 
1.14
“Commercialization Phase” shall mean the term of the License Agreement provided
for in Section 4.2, starting on the effective date thereof.



 
1.15
“Milestone Satisfaction Notice” shall mean any of the notices provided for in
Section 2.2(b)(2).



 
1.16
“Joint Development Program” shall mean the program provided for in Section 2.1.

 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-1-

--------------------------------------------------------------------------------


 
 
1.17
“License Agreement Term Sheet” shall mean Exhibit A herein.



 
1.18
“Existing Intellectual Property” shall have the meaning set forth in Section
6.1.



 
1.19
“Quick-Med Owned Intellectual Property” shall have the meaning set forth in
Section 6.2.



 
1.20
“Avery Owned Intellectual Property” shall have the meaning set forth in Section
6.3.





2.
DEVELOPMENT AND FUNDING OF DEVELOPMENT COSTS



2.1
Joint Development Activities.  Subject to the terms and conditions of this
Agreement, Quick-Med and Avery will use commercially reasonable efforts during
the Term to develop Quick-Med Antimicrobial Technology for use in the Field (the
“Joint Development Program”).  The Parties will reasonably cooperate on such
development.  During the Term, Avery will conduct one or more evaluations of
adhesives treated with Quick-Med Antimicrobial Technology, and Quick-Med will
provide basic microbiology analysis to determine the effectiveness of
antimicrobial activity imparted thereto.



2.2
Milestones.

 
(a)
Milestone Objectives to be Completed.  In order to complete the Joint
Development Program, the parties have agreed to collaborate and work together to
satisfy each of the milestone objectives set forth in Section 2.2(d) below.

 
 
(b)
Satisfaction of Milestone Objectives.

 
 
(i)
Satisfaction of each of the milestone objectives shall be based upon successful
completion of each of the criteria related to such milestone objective.

 
 
(ii)
At the point when Quick-Med believes all of the criteria related to a particular
milestone objective have been completed, Quick-Med shall deliver written notice
of such satisfaction to Avery (each, a “Milestone Satisfaction Notice”).

 
 
(iii)
Upon receiving such Milestone Satisfaction Notice, Avery shall review the
milestone objective at issue along with all criteria related thereto and shall
determine whether such milestone objective and all criteria related thereto have
been adequately satisfied.

 
 
(iv)
  In the event that Avery is not reasonably satisfied that all criteria and/or
the milestone objective have been adequately satisfied, it shall provide
feedback to Quick-Med of issues necessary to be resolved prior to it being
satisfied.

 
 
(v)
Upon satisfaction of such milestone objective and all criteria related thereto,
Avery shall deliver written confirmation of its approval of the completion of
such milestone objective, which shall not be unreasonably withheld.

 
 
(c)
Payment of Milestone Satisfaction Amounts.  Within seven (7) days of delivery by
Avery of such written confirmation regarding the completion of a milestone
objective, Avery shall pay to Quick-Med the amount set forth in the “Payment”
column in Section 2.2(d) related to such milestone objective.

 
 
(d)
Milestone Objectives and Payment Schedule.

 
Milestone
Payment
 
Target
 
Execution of Joint Development Agreement by Avery and Quick-Med
 
        $30,000
    April 15, 2009
Review and evaluation of intellectual property related to Quick Med
Antimicrobial Technology by Avery and Avery’s approval of such intellectual
property to be determined within 90 days of the Effective Date.
 
***** log kill for MRSA and VRE after ***** minutes contact with Quick-Med
adhesive
 
        $30,000
    July 15, 2009
***** log kill for MRSA and VRE after ***** hours contact with Quick-Med
adhesive
 
        $40,000
    October 15, 2009




***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 

 
-2-

--------------------------------------------------------------------------------

 

2.3           Specifications.  The Joint Development Program shall be deemed to
be completed upon delivery of written notice by Avery to Quick-Med that the
milestones set forth in Section 2.2(d) and the Specifications set forth below
have been achieved by the Parties


Concentration
 no more than ***** in the adhesive
Antimicrobial Efficacy:
  ●***** to ***** antimicrobial active in adhesive
  ● ***** log kill after ***** minutes for MRSA, VRE following ASTM 2180
  ●***** log kill after ***** hours for MRSA, VRE following ASTM 2180
Safety:
  ●ISO10993  cytotoxicity
  ●ISO10993  sensitization
  ●ISO10993 irritation
Product Properties:
  ●Product must *****
  ●Adhesion on skin after ***** hours measured at ***** must be at a minimum of
****** following Avery Dennison test method *****.
   ●MVTR must be above ***** measured using *****



 
In the event that the milestones set forth in Section 2.2(d) and the
Specifications set forth above are not achieved prior to the expiration of the
Term of this Agreement, the Term of this Agreement shall be extended until the
shorter of (i) an additional six (6) month period of time or (ii) until such
Specifications have been satisfied.

 
2.4
Contribution of the Parties.



 
(a)
Avery Participation.  Avery has expertise, facilities and research and
production personnel which it is prepared to use in the Joint Development
Program. Avery shall bring its knowledge, ideas and concepts concerning the
Joint Development Program and its development objectives.  Avery will provide
adhesive expertise and base adhesive materials as required to continue
development from previous proof of principle as reviewed in May 7, 2008, status
report.



 
(b)
Quick-Med Participation.  Quick-Med has expertise, facilities and
research  personnel which it is prepared to use in the Joint Development
Program.  Quick-Med shall bring its knowledge, ideas and concepts concerning the
Joint Development Program and its development objectives.  Quick-Med will
provide microbiological expertise and anti-microbial polymeric materials in the
form of NIMBUS® (Novel Intrinsically MicroBonded Utility Substrate), NimbuSorb™,
NimbuDerm™ and the like.



 
(c)
Facilities, Equipment and Materials.  Nothing in this Agreement shall be
construed to require either Party to contribute to the purchase of any
facilities, equipment or materials by the other Party in connection with the
Joint Development Program.  Any such commitment shall be the subject of a
separate agreement.



2.5
Consulting Work.



 
(a)
Joint Development Phase.  Whenever during the Joint Development Phase, either
Party obtains consulting work from the other Party in connection with the
development of the Quick-Med Antimicrobial Technology for use in the Field, each
Party shall bear its own costs for its consulting time and any associated
out-of-pocket expenses, unless previously agreed in writing.



 
(b)
Commercialization Phase.  To the extent that during the Commercialization Phase,
Avery requires consulting work from Quick-Med for other work due to requests
made by Avery (and accepted by Quick-Med), then the rate for such work shall be
at $2,000 per day per person or fraction thereof at $250 per hour.  In addition,
the reasonable out-of-pocket expenses for food, lodging, travel, and consumables
incurred and for third party expenses (including, without limitation,
independent third party consultants and laboratory expenses) incurred by
Quick-Med will be separately billed as incurred and paid by Avery, subject to
Avery’s approval of the expenses before they are incurred and the submission to
Avery of evidence of such out-of-pocket expenses in form and substance
reasonably satisfactory to Avery.  All invoices shall be paid within thirty (30)
days of the date thereof.



2.6
Project Management.



 
(a)
Project Leaders.  Each of the parties agrees to appoint and keep in place during
the term of this Agreement a Project Leader who will allocate such portion of
his or her working time as may be reasonably necessary to facilitate the
performance, on a timely basis and in accordance with any particular project
plan, of such party's obligations under this Agreement or any particular project
plan, design or development specification or other document contemplated
hereby.  In addition, the Project Leader will: (i) be the central point of
contact for all matters arising under this Agreement; (ii) oversee project
management and the resource allocations hereunder; and (iii) have overall
responsibility for the facilitation of the performance of the obligations of the
parties contemplated hereby.  The Project Leaders for each respective party
shall be the following individuals or their respective designated successors;
provided, however, that it is the intent of the parties that the Project Leaders
named below shall remain assigned to the alliance for the entire term of this
Agreement:

 
Avery:                      Dr. Bart De Dier
 
Quick-Med:     Dr. Jerry Olderman

 
 
(b)
Meetings.  The Project Leaders agree to meet by phone or in person at least
quarterly to review the overall progress of the projects contemplated hereunder
and to provide overall supervision and oversight.  Such meetings shall be held
at locations as the parties shall determine.

 


2.6.1
Reports.  During the Term, Quick-Med will send monthly reports to Avery of its
activities hereunder and provide weekly updates by telephone call.

 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
-3-

--------------------------------------------------------------------------------

 


3.
GRANT OF OPTION



3.1
Quick-Med hereby grants to Avery and its affiliates and subsidiaries an
exclusive option (the “Option”) during the Option Period to enter into a License
Agreement that includes the essence of the terms stated in the Term Sheet set
forth on Exhibit A herein (the “License Agreement Term Sheet”).

 
3.2
During the Term and Option Period, Quick-Med shall not, and shall not authorize
or permit any of its affiliates or subsidiaries, or its or their respective
officers, directors, employees, advisors, representatives

 
or agents, directly or indirectly, to solicit, initiate, seek, discuss,
encourage (including by way of furnishing information or assistance), or enter
into any discussions, negotiations or agreement with a third party granting to
such third party a license or other right in the Territory to use the Quick-Med
Antimicrobial Technology to make, sell, offer or import products in the Field.

 
4.
EXERCISE OF OPTION

 
4.1
Avery may exercise the Option by sending Quick-Med written notice (the “Option
Notice”) of such exercise any time between the date of execution of this
Agreement and the expiration of the Option Period.

 
4.2
Upon Quick-Med’s receipt of the Option Notice, the parties, acting reasonably
and in good faith, shall develop and execute a License Agreement ***** that
includes the essence of the terms stated in the License Agreement Term Sheet.
The License Agreement shall be dated with the date of the Option Notice. Upon
execution and delivery of signed originals of the License Agreement to each
other, the License Agreement shall thereupon become retroactively effective.



4.3
If Avery fails to exercise the Option prior to the expiration of the Option
Period, this Agreement and all rights granted hereunder (not including any
rights related to any intellectual property), including without limitation the
Option, shall immediately terminate and neither Party shall have any further
obligation to the other except to the extent such obligation was incurred prior
to the effective date of such termination.




5.  CONFIDENTIALITY


5.1
Each Party acknowledges that, in furtherance of this Agreement, it may wish to
disclose to the other Party certain “Confidential Information,” namely business,
technical or other information that the disclosing Party considers confidential.



5.2
Each Party shall maintain in confidence any and all Confidential Information of
the other Party.  Each Party further agrees that it shall not use or disclose to
any third party, for any purpose not authorized under this Agreement, any
Confidential Information, except that either party may disclose Confidential
Information under a similar obligation of confidentiality and non-use on a
need-to-know basis to its People.  Each Party agrees and warrants that it shall
inform each of its People having access to any Confidential Information of the
other Party of its obligations of confidentiality hereunder.



5.3
Upon termination of this Agreement (unless the Option is exercised and/or a
License Agreement becomes effective), each Party shall:



 
(a)
return to the other Party Confidential Information received from the other in
tangible form, and



 
(b)
certify to the other Party that is has, to the fullest extent reasonably
practicable, expunged from any computers and other electronic storage devices in
its custody or control any Confidential Information of the other Party.



5.4
Each Party shall be relieved of its obligations under Sections 5.1 – 5.3 with
respect to any Confidential Information which:



 
(a)
was already known to the receiving Party as demonstrated by the receiving Party,
other than under an obligation of confidentiality, at the time of disclosure by
the other Party;



 
(b)
was generally available or known to the public at the time of its disclosure to
the receiving Party as demonstrated by the receiving Party;



 
(c)
became generally available or known to the public after its disclosure through
no fault attributable to the receiving Party as demonstrated by the receiving
Party; or



 
(d)
was disclosed to the receiving Party by a third party who had no obligation to
the disclosing Party or another party not to disclose such information to others
as demonstrated by the receiving Party; or



 
(e)
was independently discovered or developed by the receiving Party without the use
of Confidential Information belonging to the disclosing Party as demonstrated by
the receiving Party.



5.6
In addition to the foregoing, nothing in this Agreement shall restrict either
Party from disclosing Confidential Information pursuant to an order issued by a
court or administrative agency of competent jurisdiction, or other valid and
binding court-ordered discovery, or if specifically obligated to make such
disclosure under any law, regulation or rule (including without limitation under
any applicable securities laws), in the reasonable opinion of its legal counsel,
but only to the extent so ordered or required, provided, however, that the Party
so ordered or required shall notify the other Party, in writing, of such action,
legal requirement or order soon enough to permit adequate time for response by
the affected Party, if available.  The receiving Party shall provide all
reasonable assistance, at the disclosing Party’s expense and direction, in
opposing such disclosure order.



5.7
Notwithstanding the foregoing, this Agreement and the contents hereof may be
disclosed by either Party to its actual or potential investors and their
representatives in a private financing transaction, or to actual or potential
acquirers or targets and their representatives in an acquisition transaction;
provided that such investors, acquirers or targets and their representatives
agree to keep the Confidential Information confidential and not use it for any
purpose not authorized under this Agreement.



5.8
All disclosures hereunder shall be completed not later than the Term of the
Agreement.  All obligations of confidentiality and non-use created by this
Agreement shall survive the termination or expiration of this Agreement and
shall expire five (5) years following the Effective Date.



5.9
Avery and Quick-Med have entered into a joint research agreement as defined in
35 U.S.C. § 103(c)(3) and which satisfies the requirements of The Cooperative
Research and Technology Enhancement (CREATE) Act of 2004.  Should a Party at any
time intend to seek a benefit under the CREATE Act with regard to any U.S.
patent application in its control and filed under this Agreement, then that
Party shall so notify the other Party and give the other Party an opportunity to
negotiate in good faith the terms of such an action.  Each Party recognizes that
obtaining a benefit under the CREATE Act would involve disclosing to the United
States Patent and Trademark Office (“USPTO”) certain of the other Party’s
otherwise confidential information, which may become a matter of public record,
and that filing by one Party of a disclaimer pursuant to the CREATE Act with
respect to a patent owned by the other Party could limit the other Party’s right
to enforce its patent independently.

 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 

 
-4-

--------------------------------------------------------------------------------

 


6.           INTELLECTUAL PROPERTY


6.1
Existing Intellectual Property.  All intellectual property (whether or not
patentable) owned by either party as of the Effective Date including, without
limitation, ideas, concepts, know-how, trade secrets, inventions,

 
discoveries, processes, methods, compositions, formulae, information, data,
developments and improvements, patent applications, patents, copyrights and
designs (“Existing Intellectual Property”) shall remain the property of that
party.



6.2
Quick-Med Ownership.  Quick-Med shall retain sole and exclusive ownership of all
Quick-Med Antimicrobial Technology, as well as any improvements or modifications
thereto related to antimicrobial functionality developed during the Joint
Development Program (“Quick-Med Owned Intellectual Property”). For the avoidance
of doubt, Quick-Med Owned Intellectual Property shall not include any
intellectual property related to the formulation, production or use of adhesives
that may be developed during the Joint Development Program, including but not
limited to Avery Adhesive Technology.



6.3
Avery Ownership.  Avery shall retain sole and exclusive ownership of all Avery
Adhesive Technology, as well as any improvements or modifications thereto
related to the formulation, production or use of adhesives developed during the
Joint Development Program (“Avery Owned Intellectual Property”). For the
avoidance of doubt, Avery Owned Intellectual Property shall not include any
intellectual property related to antimicrobial functionality that may be
developed during the Joint Development Program, including but not limited to
Quick-Med Antimicrobial Technology.



6.4
Except as specifically set forth in this Agreement, nothing herein shall be
construed to grant one party any licenses, expressed or implied, or any other
rights in the Quick-Med Antimicrobial Technology or Avery Adhesive Technology to
the other party, or any other technology or information of either party, other
than the right of Option stated in Section. 3.1 of this Agreement



6.5
Patent Filing for Avery Owned Intellectual Property.  The filing, prosecution
and payment for patent applications covering Avery Owned Intellectual Property
developed under this Agreement shall be solely within the discretion of
Avery.  However, Avery shall submit each such patent application to Quick-Med
for review and approval before it is filed to ensure that Quick-Med’s
Confidential Information is not being disclosed without permission.  If
Quick-Med reasonably determines that such application discloses its Confidential
Information (or other information from which its Confidential Information may be
inferred or deduced) to the prejudice of Quick-Med’s future patent filings or
trade secrets, it shall within thirty (30) days of its receipt of the proposed
patent application notify Avery in writing of its objections to such disclosure.
The parties shall thereafter work together to ensure that such patent
application is rewritten so as adequately to protect the interests of both
parties.



6.6
Patent Filing for Quick-Med Owned Intellectual Property.  The filing,
prosecution and payment for patent applications covering Quick-Med Owned
Intellectual Property developed under this Agreement shall be solely within the
discretion of Quick-Med.  However, Quick-Med shall submit each such patent
application to Avery for review and approval before it is filed to ensure that
Avery’s Confidential Information is not being disclosed without permission.  If
Avery reasonably determines that such application discloses its Confidential
Information (or other information from which its Confidential Information may be
inferred or deduced) to the prejudice of Avery’s future patent filings or trade
secrets, it shall within thirty (30) days of its receipt of the proposed patent
application notify Quick-Med in writing of its objections to such disclosure.
The parties shall thereafter work together to ensure that such patent
application is rewritten so as adequately to protect the interests of both
parties.



6.7
In the event of any disagreement as to what is included in Quick-Med Owned
Intellectual Property or Avery  Owned Intellectual Property, the parties shall
conduct a mediation-arbitration procedure as follows.  First the parties shall
appoint a mediator having expertise in intellectual property and chemical
technology and shall agree on the timing and location of a mediation
session.  If the parties fail so to agree, then they shall follow the Commercial
Mediation Procedures of the American Arbitration Association.  If the mediation
fails to settle the matter, then the parties shall follow the Expedited
Procedures of the Commercial Arbitration Rules of the American Arbitration
Association, using a panel of three (3) arbitrators (one selected by Quick-Med,
one selected by Avery and one selected by the two previously selected
arbitrators) having expertise in intellectual property and chemical technology.
 Judgment upon the award entered by the arbitrator panel may be entered in any
court having jurisdiction thereof.




7.           REPRESENTATIONS AND WARRANTIES


7.1
Avery’s Representations and Warranties.  Avery represents and warrants to
Quick-Med as follows:



 
(a)
Avery owns or possesses the necessary rights, title and licenses necessary to
perform its obligations hereunder.  Avery has the right to enter into this
Agreement and to perform its obligations hereunder.

 
 
(b)
Avery has no agreements with any third party or commitments or obligations that
materially conflict with its obligations under this Agreement.  During the term
of this Agreement, Avery will not enter into any agreement, commitment or
obligation that materially conflicts with its obligations under this Agreement.

 
 
(c)
Avery has or will obtain from its employees, agents and consultants who perform
work in accordance with the Joint Development Program a valid and sufficient
written agreement vesting ownership of all their discoveries, improvements and
ideas in Avery.

 
 
(d)
Avery will use reasonable efforts to satisfy its respective duties and provide
the deliverables for each effective project; provided, however, that Avery makes
no representations or warranties that it will be able successfully to complete
its assigned duties or deliverables.

 
7.2
Quick-Med’s Representations and Warranties.  Quick-Med represents and warrants
to Avery as follows:



 
(a)
Quick-Med owns or possesses the necessary rights, title and licenses necessary
to perform its obligations hereunder.  Quick-Med has the right to enter into
this Agreement and to perform its obligations hereunder.

 
 
(b)
Quick-Med has no agreements with any third party or commitments or obligations
that materially conflict with its obligations under this Agreement.  During the
term of this Agreement, Quick-Med will not enter into any agreement, commitment
or obligation that materially conflicts with its obligations under this
Agreement.

 
 
(c)
Quick-Med has or will obtain from its employees, agents and consultants who
perform work in accordance with the Joint Development Program a valid and
sufficient written agreement vesting ownership of all their discoveries,
improvements and ideas in Quick-Med.

 
 
(d)
Quick-Med will use reasonable efforts to satisfy its respective duties and
provide the deliverables for each effective project; provided, however, that
Quick-Med makes no representations or warranties that it will be able
successfully to complete its assigned duties or deliverables.

 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
-5-

--------------------------------------------------------------------------------


 
 
8.           TERMINATION


8.1
This Agreement shall terminate six (6) months from the Effective Date, unless
terminated for cause or extended pursuant to Section 2.3.
    8.2 Either Party may terminate this Agreement for cause upon any material
breach of this Agreement by the other Party that is not cured within thirty (30)
days after written notice thereof by the non-breaching Party.  The effective
date of such termination shall be thirty (30) days after delivery of such
notice.



8.3
All rights and obligations applicable under this Agreement through the effective
date of termination shall continue to apply until such date irrespective of any
delivery of notice of termination.



8.4
If this Agreement is terminated and Avery does not enter into a royalty-bearing
license in the Territory to use the Quick-Med Antimicrobial Technology to make,
have made, sell, offer, or import products in the Field, Avery will discontinue
its use of materials incorporating Quick-Med Antimicrobial Technology and will,
upon direction of Quick-Med, return or destroy any remaining samples of such
materials and any thermoplastics, medical devices, and other products derived
therefrom.  Quick-Med will return to Avery or destroy any samples, including
without limitation, adhesive samples, received from Avery.



8.5
If this Agreement is cancelled by Quick-Med any time after the sign-on payment
for any reason other than material breach of this Agreement by Avery, all
technology developed theretofore as a result of this Joint Development Program,
including, without limitation, the Quick-Med Antimicrobial Technology required
to enable the technology developed hereunder will immediately be licensed
royalty-free to Avery for use in the Field.



8.6
Termination of this Agreement shall not relieve either Party of any obligation
accruing prior to such termination.  The provisions of Sections 3, 4, 5, 6, 9,
10, 11, this Section 8, Section 12.8 and Section 12.9 shall survive the
termination of this Agreement.



9.           DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY


9.1
NEITHER AVERY NOR QUICK-MED SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO EACH
OTHER OR THEIR RESPECTIVE AFFILIATES FOR INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF PRODUCTION TIME,
PROFITS, REVENUE, OR BUSINESS) RESULTING FROM OR IN ANY WAY RELATED TO THIS
AGREEMENT, OR THE TERMINATION OF THIS AGREEMENT, OR ARISING OUT OF OR ALLEGED TO
HAVE ARISEN OUT OF (I) BREACH OF THIS AGREEMENT OR (II) THE FAILURE BY EITHER
PARTY TO DEVELOP ANY PRODUCTS OR PROCESSES IN ACCORDANCE WITH THE JOINT
DEVELOPMENT PROGRAM.  THIS LIMITATION APPLIES REGARDLESS OF WHETHER SUCH DAMAGES
ARE SOUGHT BASED ON BREACH OF CONTRACT, NEGLIGENCE, OR ANY OTHER LEGAL THEORY.

 
9.2
AVERY ACKNOWLEDGES THAT THE DEVELOPMENT ACTIVITIES ARE   EXPERIMENTAL IN NATURE
AND THAT QUICK-MED MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO QUICK-MED ANTIMICROBIAL TECHNOLOGY, OR ANY DATA,
PRODUCTS OR OTHER RESULTS OF THE DEVELOPMENT ACTIVITIES HEREUNDER.

 
9.3
QUICK-MED ACKNOWLEDGES THAT THE DEVELOPMENT ACTIVITIES ARE EXPERIMENTAL IN
NATURE AND THAT AVERY MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO AVERY ADHESIVE TECHNOLOGY, OR ANY DATA, PRODUCTS OR
OTHER RESULTS OF THE DEVELOPMENT ACTIVITIES HEREUNDER.

 

10.                      PUBLICITY


Except as required by law, regulation or rule, both Parties agree not to use the
name of the other, nor of any member of the other’s personnel, in any publicity,
advertising, or news release without the prior written approval of the other
Party, which shall not be unreasonably withheld or delayed.


11.           NOTICES

 
All notices and other communications under or in connection with this Agreement
shall be in writing and shall be deemed given (a) if delivered personally
(including by overnight express or messenger), upon delivery, (b) if delivered
by registered or certified mail (return receipt requested), upon the earlier of
actual delivery or three (3) days after being mailed, or (c) if given by
facsimile, upon confirmation of transmission by facsimile, in each case to the
parties at the following addresses or to such other address or telecopy number
as shall be specified in writing by the intended recipient of such notice:



           If to Avery:


Avery Dennison Corporation
c/o Avery Dennison Belgie N.V.
Specialty Tape Division - Europe
Tieblokkenlaan 1
B-2300 Turnhout
Belgium
Attention:  Kevin E. Young, Vice President and General Manager, Specialty Tape
Division
Facsimile: +(32) 14 40 48 55


           With copy to:


Avery Dennison Corporation
150 North Orange Grove Blvd.
Pasadena, California 91103
Attention:  Senior Corporate Counsel
Facsimile:  +1- 626-304-2071


           If to Quick-Med:


Quick-Med Technologies, Inc.
Attn: Gerald Olderman, Vice President, Research & Development
902 NW Fourth Street
Gainesville, Florida 32601
U.S.A.
Facsimile: +1-352-379-1099


With a copy to:


Nam H. Nguyen
Chief Financial Officer
Quick-Med Technologies, Inc.
160 W. Camino Real # 238
Boca Raton, FL 33432
U.S.A.
        Facsimile: +1- 561-416-1390
 
Either party may change its mailing address by written notice to the other party
in accordance with this Section 11.

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 

 
-6-

--------------------------------------------------------------------------------

 

 
12.           MISCELLANEOUS


12.1
This Agreement embodies the entire understanding of the parties and supersedes
all prior agreements, oral or written, and all other communications between the
parties relating to the subject matter hereof; provided that the License
Agreement shall supersede this Agreement upon becoming effective as set forth
herein.



12.2
No amendment or modification of this Agreement shall be valid or binding upon
the Parties unless made in writing and signed by each Party’s duly authorized
representative.



12.3
Neither party may assign its rights or delegate its obligations hereunder,
either in whole or in part, whether by operation of law or otherwise, without
the prior written consent of the other party. Any attempted assignment or
delegation without consent will be void. The rights and liabilities of the
parties under this Agreement will bind and inure to the benefit of the parties'
respective successors and permitted assigns.



12.4
If a court of competent jurisdiction declares any provision of this Agreement
invalid or unenforceable, or if any government or other agency having
jurisdiction over either Party deems any provision to be contrary to any law,
then that provision shall be severed and the remainder of the Agreement shall
continue in full force and effect.  To the extent possible, the Parties shall
revise such invalidated provision in a manner that will render such provision
valid without impairing the Parties’ original intent.



12.5
The failure of a Party in any one or more instances to insist upon strict
performance of any of the terms and conditions of this Agreement shall not
constitute a waiver or relinquishment, to any extent, of the right to assert or
rely upon any such terms or conditions on any future occasion.



12.6
Neither party shall be liable to the other for delays or failures in performance
resulting from causes beyond the reasonable control of that party, including,
but not limited to, acts of God, labor disputes or disturbances, material
shortages or rationing, riots, acts of war, governmental regulations,
communication or utility failures, or casualties.



12.7
Unless otherwise expressly provided, no provisions of this Agreement are
intended or shall be construed to confer upon or give to any person or entity
other than Avery and Quick-Med any rights, remedies or other benefits under or
by reason of this Agreement.



12.8
The relationship between the Parties is that of independent contractors.  The
Parties are not joint venturers, partners, principal and agent, master and
servant, employer or employee, and have no other relationship other than
independent contracting parties.  Neither Party has the right or authority to
assume, create, or incur any third party liability or obligation of any kind,
express or implied, against or in the name of or on behalf of another except as
expressly set forth in this Agreement.



12.9
This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio without regard to the conflicts of law principles thereof.


12.10
 The Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



 
IN WITNESS WHEREOF the Parties have caused this Agreement to be duly executed:




 
AVERY DENNISON CORPORATION
QUICK-MED TECHNOLOGIES, INC.
Signature
/s/ Kevin E. Young
/s/ J Ladd Greeno
Name
Kevin E. Young
J. Ladd Greeno
Position
Vice President / General Manager
C.E.O.
Date
April 17, 2009
April 15, 2009

 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
-7-

--------------------------------------------------------------------------------

 

EXHIBIT A


Avery-Quick-Med License Agreement
Agreed Terms


*****













***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 

 
-8-

--------------------------------------------------------------------------------

 
